Exhibit 10.3

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED

INTERCREDITOR AGREEMENT

by and among

BANK OF AMERICA, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Agents,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Agent

Dated as of March 20, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.  

ARTICLE 1 DEFINITIONS

     3  

Section 1.1

   UCC Definitions      3  

Section 1.2

   Other Definitions      3  

Section 1.3

   Rules of Construction      11  

ARTICLE 2 LIEN PRIORITY

     12  

Section 2.1

   Priority of Liens      12  

Section 2.2

   Waiver of Right to Contest Liens      13  

Section 2.3

   Remedies Standstill      13  

Section 2.4

   Release of Liens      14  

Section 2.5

   No New Liens      14  

Section 2.6

   Waiver of Marshalling      15  

ARTICLE 3 ACTIONS OF THE PARTIES

     15  

Section 3.1

   Certain Actions Permitted      15  

Section 3.2

   Agent for Perfection      15  

Section 3.3

   Insurance      16  

Section 3.4

   No Additional Rights For the Loan Parties Hereunder      16  

Section 3.5

   Payments Over      16  

ARTICLE 4 APPLICATION OF PROCEEDS

     16  

Section 4.1

   Application of Proceeds      16  

Section 4.2

   Specific Performance      18  

ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

     18  

Section 5.1

   Notice of Acceptance and Other Waivers      18  

Section 5.2

   Modifications to ABL Documents and Second Lien Documents      19  

Section 5.3

   Reinstatement and Continuation of Agreement      20  

ARTICLE 6 INSOLVENCY PROCEEDINGS

     21  

Section 6.1

   DIP Financing      21  

Section 6.2

   Relief From Stay      21  

Section 6.3

   No Contest; Adequate Protection      22  

Section 6.4

   Asset Sales      22  

Section 6.5

   Separate Grants of Security and Separate Classification      22  

Section 6.6

   Enforceability      23  

Section 6.7

   ABL Obligations Unconditional      23  

Section 6.8

   Second Lien Obligations Unconditional      23  

ARTICLE 7 MISCELLANEOUS

     24  

Section 7.1

   Rights of Subrogation      24  

Section 7.2

   Further Assurances      24  

Section 7.3

   Representations      24  

 

i



--------------------------------------------------------------------------------

Section 7.4

   Amendments      25  

Section 7.5

   Addresses for Notices      25  

Section 7.6

   No Waiver; Remedies      26  

Section 7.7

   Continuing Agreement, Transfer of Secured Obligations      26  

Section 7.8

   Governing Law; Entire Agreement      27  

Section 7.9

   Counterparts      27  

Section 7.10

   No Third Party Beneficiaries      27  

Section 7.11

   Headings      27  

Section 7.12

   Severability      27  

Section 7.13

   Attorneys’ Fees      27  

Section 7.14

   VENUE; JURY TRIAL WAIVER      27  

Section 7.15

   Intercreditor Agreement      28  

Section 7.16

   No Warranties or Liability      28  

Section 7.17

   Conflicts      29  

Section 7.18

   Information Concerning Financial Condition of the Loan Parties      29  

Section 7.19

   Concerning the Second Lien Agent      29  

Section 7.20

   Amendment and Restatement      30  

 

 

ii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT

THIS SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended,
supplemented, restated or otherwise modified from time to time pursuant to the
terms hereof, this “Agreement”) is entered into as of March 20, 2018 by and
among BANK OF AMERICA, N.A., in its capacity as administrative agent and
co-collateral agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, as successor to
WELLS FARGO RETAIL FINANCE, LLC, in its capacity as co-collateral agent
(together with their respective successors and assigns in such capacities, the
“ABL Agents”), for (i) the financial institutions party from time to time to the
ABL Credit Agreement referred to below (such financial institutions, together
with their respective successors, assigns and transferees, the “ABL Lenders”)
and (ii) any ABL Bank Product Affiliates and ABL Cash Management Affiliates
(each as defined below) (such ABL Bank Product Affiliates and ABL Cash
Management Affiliates, together with the ABL Agents and the ABL Lenders, the
“ABL Secured Parties”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as successor
to WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Second Lien Agent”) for (i) itself, (ii) the Original Trustee and the holders
of the Original Second Lien Notes issued under that certain Original Second Lien
Notes Indenture referred to below (such holders, together with their respective
successors, assigns and transferees, the “Original Noteholders”), (iii) the New
Trustee and the holders of the New Second Lien Notes issued under that certain
New Second Lien Notes Indenture referred to below (such holders, together with
their respective successors, assigns and transferees, the “New Noteholders” and
together with the Original Noteholders, the “Noteholders”), and (iv) the lenders
under the Second Lien Credit Agreement referred to below (such lenders, together
with their respective successors, assigns and transferees, the “Second Lien
Lenders”) and the agents for such Second Lien Lenders.

RECITALS:

A. Pursuant to that certain Third Amended and Restated Credit Agreement, dated
as of July 21, 2015, by and among Sears Roebuck Acceptance Corp. (“SRAC”) and
Kmart Corporation (“Kmart”, and together with SRAC, the “ABL Borrowers”), Sears
Holdings Corporation (“Holdings”), the ABL Lenders and the ABL Agents (as such
agreement has been or may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms hereof and thereof,
including by that certain First Amendment, dated as of April 8, 2016, that
certain Second Amendment, dated as of February 10, 2017, that certain Third
Amendment, dated as of December 12, 2017, and that certain Fourth Amendment,
dated as of February 7, 2018, the “ABL Credit Agreement”), the ABL Lenders have
agreed to make certain loans and provide other financial accommodations to or
for the benefit of Holdings and certain of its subsidiaries.

B. Pursuant to a certain Third Amended and Restated Guarantee and Collateral
Agreement, dated as of July 21, 2015 (as the same has been or may be amended,
supplemented, restated and/or otherwise modified, the “ABL Guarantee and
Collateral Agreement”), by Holdings and certain of its subsidiaries (including,
without limitation, the ABL Borrowers) in favor of the ABL Agents for the
benefit of the ABL Secured Parties, (1) Holdings and certain of its subsidiaries
(collectively, with Holdings, the “ABL Guarantors”) have guaranteed the

 

1



--------------------------------------------------------------------------------

payment and performance of the ABL Obligations under the ABL Documents (as
hereinafter defined), and (2) the ABL Borrowers and the ABL Guarantors
(collectively, the “ABL Loan Parties”) have granted a security interest and lien
in certain of their assets (including, without limitation, credit card accounts
receivables, pharmacy receivables, inventory and other assets related thereto)
to secure the respective obligations of each of the ABL Loan Parties under the
ABL Documents.

C. Pursuant to that certain Indenture, dated as of October 12, 2010, by and
among Holdings, as issuer (in such capacity and as issuer of the New Second Lien
Notes referred to below, the “Second Lien Notes Issuer”), certain subsidiaries
of Holdings, as guarantors (in such capacity and as guarantors of the New Second
Lien Notes, the “Second Lien Notes Guarantors”, and together with the Second
Lien Notes Issuer, the “Second Lien Notes Parties”), Wilmington Trust, National
Association, as successor to Wells Fargo Bank, National Association, as trustee
(in such capacity, “Original Trustee”) and the Second Lien Agent, Holdings has
issued the Notes (as defined in the Original Second Lien Notes Indenture and
referred to herein as the “Original Second Lien Notes”) and the Original
Noteholders have purchased the Original Second Lien Notes (as such agreement may
be amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof and thereof, the “Original Second Lien Notes
Indenture”).

D. Pursuant to that certain Indenture dated as of the date hereof by and among
the Second Lien Notes Issuer, the Second Lien Notes Guarantors, and
Computershare Trust Company, N.A., as trustee (in such capacity, the “New
Trustee”), Holdings has issued the Notes (as defined in the New Second Lien
Notes Indenture and referred to herein as the “New Second Lien Notes”) and the
New Noteholders have purchased the New Second Lien Notes (as such agreement may
be amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof and thereof, the “New Second Lien Notes
Indenture”).

E. Pursuant to that certain Second Lien Credit Agreement dated as of
September 1, 2016 by and among SRAC and Kmart, as borrowers (in such capacity,
the “Second Lien Credit Agreement Borrowers”), Holdings and the other the
guarantors party thereto (in such capacity, the “Second Lien Credit Agreement
Guarantors”, and together with the Second Lien Credit Agreement Borrowers, the
“Second Lien Credit Agreement Loan Parties”), the Second Lien Lenders and JPP,
LLC, a Delaware limited liability company, as administrative agent and
collateral administrator (in such capacity, the “Second Lien Credit Agreement
Agent”), the Second Lien Credit Agreement Borrowers have borrowed the Term Loan
and have borrowed and may borrow Line of Credit Loans (each as defined in the
Second Lien Credit Agreement) (as such agreement may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
hereof and thereof, including pursuant to that certain First Amendment, dated as
of July 7, 2017, that certain Second Amendment, dated as of January 9, 2018 and
that certain Third Amendment, dated as of February 7, 2018, the “Second Lien
Credit Agreement”).

F. Pursuant to the Original Second Lien Notes Indenture, the New Second Lien
Notes Indenture and the Second Lien Credit Agreement, the Second Lien Loan
Parties have entered into that certain Amended and Restated Security Agreement
of even date herewith in favor of the Second Lien Agent for the benefit of the
Second Lien Agent, the Original Trustee,

 

2



--------------------------------------------------------------------------------

the New Trustee, the Noteholders, the Second Lien Credit Agreement Agent and the
Second Lien Lenders, (as such agreement may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms hereof and
thereof, the “Second Lien Security Agreement).

G. Each of the ABL Agents, or predecessors thereof (on behalf of the ABL Secured
Parties) and the Second Lien Agent (on behalf of the then-applicable Second Lien
Secured Parties) previously entered into that certain Intercreditor Agreement
dated October 12, 2010, which agreement was amended and restated pursuant to
that certain Amended and Restated Intercreditor Agreement dated as of
September 1, 2016 (the “Existing Intercreditor Agreement”) to agree to the
relative priority of Liens on the Collateral (as defined below) and certain
other rights, priorities and interests as provided herein.

H. Pursuant to that certain Instrument of Resignation, Appointment, and
Acceptance dated June 24, 2014, Wells Fargo Bank, National Association resigned
as Second Lien Agent and Wilmington Trust, National Association was appointed
and accepted the appointment as successor Second Lien Agent.

I. At this time, each of the ABL Agents (on behalf of the ABL Secured Parties)
and the Second Lien Agent (on behalf of the Second Lien Secured Parties) desire
to, and do hereby amend and restate the Existing Intercreditor Agreement in its
entirety.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 UCC Definitions. Unless otherwise defined herein, all capitalized
terms used herein shall have the same meaning herein as in the Uniform
Commercial Code.

Section 1.2 Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Agents” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successors thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent” or
“Co-Collateral Agent” under any ABL Credit Agreement.

“ABL Bank Products Affiliate” shall mean any ABL Lender or any Affiliate of any
ABL Lender that has entered into a Swap Contract or other Bank Product with an
ABL Loan Party with the obligations of such ABL Loan Party thereunder being
secured by one or more ABL Collateral Documents, together with their respective
successors, assigns and transferees.

“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement.

 

3



--------------------------------------------------------------------------------

“ABL Cash Management Affiliate” shall mean any ABL Lender or any Affiliate of an
ABL Lender that provides Cash Management Services to any of the ABL Loan Parties
with the obligations of such ABL Loan Parties thereunder being secured by one or
more ABL Collateral Documents, together with their respective successors,
assigns and transferees.

“ABL Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agents (and in all events includes the Second Lien
Collateral) under any of the ABL Collateral Documents, together with all
substitutions, additions, products and Proceeds thereof.

“ABL Collateral Documents” shall mean the ABL Guarantee and Collateral
Agreement, together with all other security agreements, account control
agreements, freight forwarder and/or customs broker’s agreements, collateral
access agreements, license agreements and other collateral documents executed
and delivered in connection with the ABL Credit Agreement, in each case as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the ABL Obligations, whether by the same or any other
agent, lender or group of lenders.

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Collateral
Documents, all Swap Contracts and other Bank Products between any ABL Loan Party
and any ABL Bank Products Affiliate, all Cash Management Services agreements
between any ABL Loan Party and any ABL Cash Management Affiliate, those other
ancillary agreements to which any ABL Secured Party is a party or beneficiary
and all other agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any ABL Loan Party and delivered to the
ABL Agents or any other ABL Secured Party, in connection with any of the
foregoing or with the ABL Credit Agreement or the ABL Guarantee and Collateral
Agreement, in each case, as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“ABL Guarantee and Collateral Agreement” shall have the meaning assigned to that
term in the recitals to this Agreement and shall also include any other
agreement amending or replacing such agreement, whether by the same or any other
agent, lender or group of lenders.

“ABL Guarantors” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other Person who becomes a guarantor
under the ABL Guarantee and Collateral Agreement.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement.

 

4



--------------------------------------------------------------------------------

“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“ABL Obligations” shall mean all obligations of every nature of each ABL Loan
Party from time to time owed to the ABL Secured Parties, or any of them, under
any ABL Document, whether for principal, interest, reimbursement of amounts
drawn under letters of credit, payments for early termination of Swap Contracts,
fees, expenses, indemnification or otherwise, and all other amounts owing or due
under the terms of the ABL Documents (including interest, fees, indemnification
payments, expense reimbursements and other amounts which, but for the filing of
a petition in bankruptcy with respect to such ABL Loan Party, would have accrued
on or been payable with respect to any ABL Obligation, whether or not a claim is
allowed against such ABL Loan Party for such interest, fees, indemnification
payments, expense reimbursements and other amounts in the related bankruptcy
proceeding), as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time in accordance with the terms
hereof and thereof.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agent(s)” means individually the ABL Agents or the Second Lien Agent and
collectively means both the ABL Agents and the Second Lien Agent.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Bank Products” shall have the meaning provided in the ABL Credit Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code , as now or
hereafter in effect or any successor thereto.

“Borrower” shall mean with respect to the ABL Obligations, the ABL Borrowers
and, with respect to the Second Lien Obligations, the Second Lien Notes Issuer
or the Second Lien Credit Agreement Borrowers, as applicable, and collectively
means all of them.

“Cash Management Services” shall have the meaning provided in the ABL Credit
Agreement.

“Collateral” shall mean collectively, all ABL Collateral and all Second Lien
Collateral.

“Control Collateral” shall mean any Collateral consisting of any Deposit
Account, Instruments and any other Collateral as to which a Lien may be
perfected through possession or control by the secured party, or any agent
therefor.

“Credit Documents” shall mean the ABL Documents and the Second Lien Documents.

 

5



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the Bankruptcy Code as now or hereafter in
effect or any successor thereto, as well as all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States federal or state law or of any applicable
foreign law from time to time in effect affecting the rights of creditors
generally.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations including, with respect to (i) amounts available to
be drawn under outstanding letters of credit issued thereunder (or indemnities
or other undertakings issued pursuant thereto in respect of outstanding letters
of credit), the cancellation of such letters of credit or the delivery or
provision of money or backstop letters of credit in respect thereof in
compliance with the terms of any ABL Credit Agreement (which shall not exceed an
amount equal to 105% of the aggregate undrawn amount of such letters of credit)
and (ii) outstanding ABL Obligations with respect to Bank Products and Cash
Management Services (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding Bank Products and Cash Management Services) or
the delivery or provision of cash collateral in respect thereof in compliance
with the terms of any ABL Credit Agreement and (b) the termination of all
commitments to extend credit under the ABL Documents.

“Discharge of Second Lien Obligations” shall mean the payment in full in cash,
or the discharge or defeasance, of all outstanding Second Lien Obligations in
accordance with the Original Second Lien Notes Indenture, the Second Lien Credit
Agreement, and the New Second Lien Notes Indenture, as applicable.

“Event of Default” shall mean an Event of Default as defined in the ABL Credit
Agreement, the Original Second Lien Notes Indenture, the New Second Lien Notes
Indenture or the Second Lien Credit Agreement, as applicable.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other applicable law;

(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the ABL Collateral or Second Lien Collateral, as applicable, in
satisfaction of a Lien;

(c) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the ABL Collateral or
Second Lien Collateral, as applicable, or the Proceeds thereof;

 

6



--------------------------------------------------------------------------------

(d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the ABL Collateral or
Second Lien Collateral, as applicable;

(e) the sale, lease, license, or other disposition of all or any portion of the
ABL Collateral or Second Lien Collateral by private or public sale conducted by
a Secured Party or any other means at the direction of a Secured Party
permissible under applicable law; and

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
other applicable law.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or seeking adequate protection (subject to Section 6.3
below), (ii) the exercise of rights by the ABL Agents during the continuance of
a Cash Dominion Event (as defined in the ABL Credit Agreement), including,
without limitation, the notification of account debtors, depository institutions
or any other Person to deliver proceeds of the ABL Collateral to the ABL Agents,
(iii) the consent by the ABL Agents to a store closing sale, going out of
business sale or other disposition by any Loan Party of any of the ABL
Collateral, (iv) the reduction of advance rates or sub-limits by the ABL Agents,
or (v) the imposition of Availability Reserves or Inventory Reserves (in each
case as defined in the ABL Credit Agreement) by the ABL Agents.

“Existing Intercreditor Agreement” shall have the meaning assigned to that term
in the recitals to this Agreement.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantor” shall mean any of the ABL Guarantors, the Second Lien Notes
Guarantors, or the Second Lien Credit Agreement Guarantors, as applicable, and
collectively means all of them.

“Holdings” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Indebtedness” shall mean (i) all obligations of a Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (ii) the maximum amount of all letters
of credit, bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person; (iii) obligations of such Person under any Swap Contract;
(iv) indebtedness secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse, and (v) any
guarantees of the foregoing.

 

7



--------------------------------------------------------------------------------

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under any Debtor Relief
Laws.

“Lender(s)” means individually, the ABL Lenders, the Noteholders, or the Second
Lien Lenders, and collectively means all of the ABL Lenders, the Noteholders,
and the Second Lien Lenders.

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset.

“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Second Lien Secured Parties in the Collateral, the order of priority of
such Lien as specified in Section 2.1.

“Loan Parties” shall mean the ABL Loan Parties and the Second Lien Loan Parties.

“New Noteholders” shall have the meaning assigned to that term in the
introduction to this Agreement.

“New Second Lien Notes” shall have the meaning assigned to that term in the
recitals to this Agreement.

“New Second Lien Notes Indenture” shall have the meaning assigned to that term
in the recitals to this Agreement and, subject to the terms of Section 5.2(c),
shall include any other agreement extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the
Second Lien Obligations thereunder, whether by the same or any other agent,
lender or group of lenders.

“New Trustee” shall have the meaning assigned to that term in the recitals to
this Agreement.

“Noteholders” shall have the meaning assigned to that term in the introduction
to this Agreement.

“Notes” shall mean the Original Second Lien Notes and the New Second Lien Notes,
or any of them.

“Original Noteholders” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Original Second Lien Notes” shall have the meaning assigned to that term in the
recitals to this Agreement.

 

8



--------------------------------------------------------------------------------

“Original Second Lien Notes Indenture” shall have the meaning assigned to that
term in the recitals to this Agreement and, subject to the terms of
Section 5.2(c), shall include any other agreement extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Second Lien Obligations thereunder.

“Original Trustee” shall have the meaning assigned to that term in the recitals
to this Agreement.

“Party” shall mean the ABL Agents or the Second Lien Agent, and “Parties” shall
mean both the ABL Agents and the Second Lien Agent.

“Person” shall mean an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Second Lien Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto.

“Second Lien Collateral” shall mean all “Collateral”, as defined in the Second
Lien Security Agreement, and any other asset which becomes subject to a Lien
securing the Second Lien Obligations.

“Second Lien Collateral Documents” shall mean the Second Lien Security
Agreement, together with all other security agreements, joinder agreements,
account control agreements, freight forwarder and/or customs broker’s
agreements, collateral access agreements, license agreements and other
collateral documents executed and delivered in connection with the Original
Second Lien Notes Indenture, the New Second Lien Notes Indenture and the Second
Lien Credit Agreement, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
hereof and thereof.

“Second Lien Credit Agreement” shall have the meaning assigned to that term in
the recitals to this Agreement and, subject to the terms of Section 5.2(c) shall
include any other agreement extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the
Second Lien Obligations thereunder, whether by the same or any other agent,
lender or group of lenders.

“Second Lien Credit Agreement Agent” shall have the meaning assigned to that
term in the recitals to this Agreement.

 

9



--------------------------------------------------------------------------------

“Second Lien Credit Agreement Borrowers” shall have the meaning assigned to that
term in the recitals to this Agreement.

“Second Lien Credit Agreement Guarantors” shall have the meaning assigned to
that term in the recitals to this Agreement.

“Second Lien Credit Agreement Loan Parties” shall have the meaning assigned to
that term in the recitals to this Agreement.

“Second Lien Documents” shall mean the Original Second Lien Notes Indenture, the
New Second Lien Notes Indenture, the Notes, the Second Lien Credit Agreement,
the Second Lien Collateral Documents, the Loan Documents (as defined in the
Second Lien Credit Agreement), and all other agreements, instruments, documents
and certificates, now or hereafter executed by or on behalf of any Second Lien
Loan Party or any of its respective Affiliates, and delivered to the Original
Trustee, the New Trustee, the Second Lien Credit Agreement Agent, or the Second
Lien Agent, in connection with the Original Second Lien Notes Indenture, the New
Second Lien Notes Indenture, or the Second Lien Credit Agreement, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms hereof and thereof.

“Second Lien Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Second Lien Loan Parties” shall mean the Second Lien Notes Parties and the
Second Lien Credit Agreement Loan Parties.

“Second Lien Notes Guarantors” shall have the meaning assigned to that term in
the recitals to this Agreement.

“Second Lien Notes Issuer” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Second Lien Notes Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Second Lien Obligations” shall mean all obligations of every nature of each
Second Lien Loan Party from time to time owed to the Second Lien Secured Parties
or any of them, under any Second Lien Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Second Lien Loan Party, would have accrued on any Second Lien
Obligation to the extent a claim is allowed against such Second Lien Loan Party
for such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Second Lien Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“Second Lien Recovery” shall have the meaning set forth in Section 5.3(b).

 

10



--------------------------------------------------------------------------------

“Second Lien Secured Parties” shall mean the Second Lien Agent, the Original
Trustee, the New Trustee, the Noteholders, the Second Lien Credit Agreement
Agent, and the Second Lien Lenders.

“Second Lien Security Agreement” shall have the meaning assigned to that term in
the recitals to this Agreement.

“Secured Parties” shall mean the ABL Secured Parties and the Second Lien Secured
Parties.

“Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company, trust,
or other entity (a) of which equity interests representing more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Swap Contract” shall have the meaning provided in the ABL Credit Agreement.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided further that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation. Any
reference herein to a time of day means Eastern time.

 

11



--------------------------------------------------------------------------------

ARTICLE 2

LIEN PRIORITY

Section 2.1 Priority of Liens.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens granted to the ABL Secured Parties in
respect of all or any portion of the ABL Collateral or of any Liens granted to
the Second Lien Secured Parties in respect of all or any portion of the Second
Lien Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of the ABL Agents for the benefit of the ABL Secured Parties in
any ABL Collateral or the Second Lien Agent for the benefit of the Second Lien
Secured Parties in any Second Lien Collateral, (iii) any provision of the
Uniform Commercial Code, Debtor Relief Laws or any other applicable law, or of
the ABL Documents or the Second Lien Documents, (iv) whether the ABL Agents or
the Second Lien Agent, in each case, either directly or through agents, holds
possession of, or has control over, all or any part of the Collateral, (v) the
date on which the ABL Obligations or the Second Lien Obligations are advanced or
made available to the Loan Parties, or (vi) any failure of the ABL Agents or the
Second Lien Agent to perfect its Lien in the ABL Collateral or the Second Lien
Collateral, as applicable, the subordination of any Lien on the ABL Collateral
securing any ABL Obligations or on any Second Lien Collateral securing any
Second Lien Obligations, as applicable, to any Lien securing any other
obligation of any Borrower or Guarantor, or the avoidance, invalidation or lapse
of any Lien on the ABL Collateral securing any ABL Obligations or on any Second
Lien Collateral securing any Second Lien Obligations, the ABL Agents, on behalf
of themselves and the ABL Secured Parties, and the Second Lien Agent, on behalf
of itself and the Second Lien Secured Parties, hereby agree that the following
priorities apply to the Collateral:

(A) First, to the ABL Agents and the ABL Lenders to the extent of the ABL
Obligations;

(B) Second, to the Second Lien Agent, the Original Trustee, the New Trustee, the
Noteholders, the Second Lien Credit Agreement Agent and the Second Lien Lenders
to the extent of the Second Lien Obligations.

(b) The ABL Agents, for and on behalf of themselves and the ABL Secured Parties,
acknowledge and agree that the Second Lien Agent, for the benefit of itself and
the Second Lien Secured Parties, has been, or may be, granted Liens upon the
Second Lien Collateral and the ABL Agents hereby consent thereto. The
subordination of Lien by the Second Lien Agent in favor of the ABL Agents as set
forth herein shall not be deemed to subordinate the Second Lien Agent’s Liens to
the Liens of any other Person.

 

12



--------------------------------------------------------------------------------

Section 2.2 Waiver of Right to Contest Liens.

(a) The Second Lien Agent, for and on behalf of itself and the Second Lien
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agents and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. The
Second Lien Agent, for itself and on behalf of the Second Lien Secured Parties,
agrees that none of the Second Lien Agent or the Second Lien Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the ABL Agents or any ABL Secured Party under the ABL
Documents with respect to the Collateral. The Second Lien Agent, for itself and
on behalf of the Second Lien Secured Parties, hereby waives any and all rights
it or the Second Lien Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Agents or any ABL Lender seeks to enforce its Liens in any Collateral.
The foregoing shall not be construed to prohibit the Second Lien Agent from
enforcing the provisions of this Agreement or otherwise acting in accordance
with this Agreement.

(b) The ABL Agents, for and on behalf of themselves and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Second Lien Agent or the
Second Lien Secured Parties in respect of the Second Lien Collateral or the
provisions of this Agreement. The foregoing shall not be construed to prohibit
the ABL Agents from enforcing the provisions of this Agreement or otherwise
acting in accordance with this Agreement.

Section 2.3 Remedies Standstill.

(a) The Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, agrees that, from the date hereof until the date upon which the
Discharge of ABL Obligations shall have occurred, neither the Second Lien Agent
nor any Second Lien Secured Party will Exercise Any Secured Creditor Remedies
with respect to any of the Collateral, and will not take, receive or accept any
Proceeds of Collateral. From and after the date upon which the Discharge of ABL
Obligations shall have occurred, the Second Lien Agent or any Second Lien
Secured Party may Exercise Any Secured Creditor Remedies under the Second Lien
Documents or applicable law as to any Second Lien Collateral.

(b) Notwithstanding the provisions of Section 2.3(a) or any other provision of
this Agreement, nothing contained herein shall be construed to prevent any Agent
or any Secured Party from (i) filing a claim or statement of interest with
respect to the ABL Obligations or Second Lien Obligations owed to it in any
Insolvency Proceeding commenced by or against any Loan Party, (ii) taking any
action (not adverse to the Lien Priority of the Liens of the ABL Agents or ABL
Secured Parties on the Collateral or the rights of the ABL Agent or any of the
ABL Secured Parties to Exercise Any Secured Creditor Remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce) its
Lien on any ABL Collateral or Second Lien Collateral, as applicable,
(iii) filing any necessary or responsive pleadings in opposition to any motion,
adversary proceeding or other pleading filed by any Person objecting to or
otherwise

 

13



--------------------------------------------------------------------------------

seeking disallowance of the claim or Lien of such Agent or Secured Party,
(iv) voting on any plan of reorganization or filing any proof of claim in any
Insolvency Proceeding of any Loan Party, or (v) objecting to the proposed
retention of the Collateral by the ABL Agents or any other ABL Secured Party in
full or partial satisfaction of any ABL Obligations, in each case (i) through
(v) above to the extent not inconsistent with the terms of this Agreement.

(c) Each of the Second Lien Agent, each Second Lien Secured Party, the ABL
Agents and each ABL Secured Party agrees (i) that it will not institute any suit
or other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim, in the case of the Second Lien Agent and each Second Lien
Secured Party, against either the ABL Agents or any other ABL Secured Party, and
in the case of the ABL Agents and each other ABL Secured Party, against either
the Second Lien Agent or any other Second Lien Secured Party, seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to, any action taken or omitted to be taken by such Person with
respect to the ABL Collateral or Second Lien Collateral, as applicable, which is
consistent with the terms of this Agreement, and none of such Parties shall be
liable for any such action taken or omitted to be taken, or (ii) it will not be
a petitioning creditor or otherwise assist in the filing of an involuntary
Insolvency Proceeding.

Section 2.4 Release of Liens. In the event of (A) any private or public sale of
all or any portion of the Collateral in connection with any Exercise of Secured
Creditor Remedies by the ABL Agents or by the ABL Loan Parties with the consent
of the ABL Agents, or (B) any sale, transfer or other disposition of all or any
portion of the Collateral, so long as such sale, transfer or other disposition
is then permitted by the ABL Documents or consented to by the requisite ABL
Lenders, the Second Lien Agent agrees, on behalf of itself and the Second Lien
Secured Parties that such sale, transfer or other disposition will be free and
clear of the Liens, if any, on such Collateral securing the Second Lien
Obligations, and the Second Lien Agent’s and the Second Lien Secured Parties’
Liens, if any, with respect to the Collateral so sold, transferred, or disposed
shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the ABL Secured
Parties’ Liens on such Collateral. In furtherance of, and subject to, the
foregoing, the Second Lien Agent agrees that it will promptly execute any and
all Lien releases or other documents reasonably requested in writing and
provided by the ABL Agents in connection therewith. The Second Lien Agent hereby
appoints the ABL Agents and any officer or duly authorized person of the ABL
Agents, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power of attorney in the place and stead of the Second
Lien Agent and in the name of the Second Lien Agent or in the ABL Agents’ own
name, from time to time, in the ABL Agents’ sole discretion, for the purposes of
carrying out the terms of this paragraph, to take any and all appropriate action
and to execute and deliver or file any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this paragraph,
including any financing statements, endorsements, assignments, releases or other
documents or instruments of transfer (which appointment, being coupled with an
interest, is irrevocable).

Section 2.5 No New Liens. Until the Discharge of ABL Obligations shall have
occurred, the parties hereto agree that no Second Lien Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any Second
Lien Obligation which assets are not also subject to the Lien of the ABL Agents
under the ABL Documents. If any Second Lien

 

14



--------------------------------------------------------------------------------

Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Loan Party securing any Second Lien Obligation which assets are not also subject
to the Lien of the ABL Agents under the ABL Documents, then the Second Lien
Agent (or the relevant Second Lien Secured Party) shall, without the need for
any further consent of any other Second Lien Secured Party or any Second Lien
Loan Party and notwithstanding anything to the contrary in any other Second Lien
Document, be deemed to also hold and have held such Lien as agent or bailee for
the benefit of the ABL Agents as security for the ABL Obligations (subject to
the terms of the ABL Credit Agreement) and shall promptly notify the ABL Agents
in writing of the existence of such Lien.

Section 2.6 Waiver of Marshalling. Until the Discharge of ABL Obligations, the
Second Lien Agent, on behalf of itself and the Second Lien Secured Parties,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Collateral
or any other similar rights a junior secured creditor may have under applicable
law.

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. The Second Lien Agent and the ABL Agents
may make such demands or file such claims in respect of the Second Lien
Obligations or the ABL Obligations, as applicable, as are necessary to prevent
the waiver or bar of such claims under applicable statutes of limitations or
other statutes, court orders, or rules of procedure at any time.

Section 3.2 Agent for Perfection. The ABL Agents, for and on behalf of
themselves and each ABL Secured Party, agree to hold all Second Lien Collateral
in their possession, custody, or control (or in the possession, custody, or
control of agents or bailees for either) as agent for the Second Lien Secured
Parties solely for the purpose of perfecting the security interest granted to
the Second Lien Agent in such Second Lien Collateral, subject to the terms and
conditions of this Section 3.2.

(b) The Second Lien Agent, for and on behalf of itself and each Second Lien
Secured Party, agree to hold all Collateral in their possession, custody, or
control (or in the possession, custody, or control of agents or bailees for
either) as agent for the ABL Secured Parties solely for the purpose of
perfecting the security interest granted to the ABL Agents in such Collateral,
subject to the terms and conditions of this Section 3.2.

(c) None of the ABL Agents, the ABL Secured Parties, the Second Lien Agent, or
the Second Lien Secured Parties, as applicable, shall have any obligation
whatsoever to the others to assure that the Collateral is genuine or owned by
any Borrower, any Guarantor, or any other Person or to preserve rights or
benefits of any Person. The duties or responsibilities of the ABL Agents and the
Second Lien Agent under this Section 3.2 are and shall be limited solely to
holding or maintaining control of the Collateral or Second Lien Collateral, as
applicable, as agent for the other Party for purposes of perfecting the Lien
held by the Second Lien Agent or the ABL Agents, as applicable. The ABL Agents
are not and shall not be deemed to be a fiduciary of any kind for the Second
Lien Secured Parties or any other Person. The Second Lien Agent is not and shall
not be deemed to be a fiduciary of any kind for the ABL Secured Parties, or any
other Person.

 

15



--------------------------------------------------------------------------------

Section 3.3 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agents and the Second Lien Agent shall each be named
as additional insured or loss payee, as applicable, with respect to all
insurance policies maintained by the Borrowers or Guarantors relating to the ABL
Collateral and Second Lien Collateral, respectively. Until the Discharge of ABL
Obligations, the ABL Agents shall have the sole and exclusive right, as against
the Second Lien Agent, to adjust settlement of insurance claims in the event of
any covered loss, theft or destruction of any Collateral and take other such
actions with respect to insurance covering the Collateral as set forth in the
ABL Credit Agreement. All proceeds of such insurance shall be remitted to the
ABL Agents, and the Second Lien Agent shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1 hereof. The ABL Agents are hereby authorized to make any
endorsements as agent for the Second Lien Agent or any such other Second Lien
Secured Parties in accordance with the power of attorney granted pursuant to
Section 2.4 above.

Section 3.4 No Additional Rights For the Loan Parties Hereunder. If any ABL
Secured Party or Second Lien Secured Party shall enforce its rights or remedies
in violation of the terms of this Agreement, the Loan Parties shall not be
entitled to use such violation as a defense to any action by any ABL Secured
Party or Second Lien Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any ABL Secured Party or
Second Lien Secured Party.

Section 3.5 Payments Over. So long as the Discharge of ABL Obligations has not
occurred, any Collateral or Proceeds thereof received by the Second Lien Agent
or any Second Lien Secured Parties in connection with the exercise of any right
or remedy (including set off) relating to the Collateral (or otherwise received
by the Second Lien Agent in respect of all or any part of the Collateral in
connection with any bankruptcy, insolvency, reorganization or similar proceeding
of any Loan Party) in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the ABL Agents for the benefit of the
ABL Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
ABL Agents are hereby authorized to make any such endorsements as agent for the
Second Lien Agent or any such Second Lien Secured Parties. This authorization is
coupled with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. The Second Lien Agent, for and on
behalf of itself and the Second Lien Secured Parties, expressly acknowledges and
agrees that (i) the ABL Credit Agreement includes a revolving commitment, that
in the ordinary course of

 

16



--------------------------------------------------------------------------------

business the ABL Agents and the ABL Lenders will apply payments and make
advances thereunder, and that no application of any Collateral or the release of
any Lien by the ABL Agents upon any portion of the Collateral in connection with
a permitted disposition by the ABL Loan Parties under any ABL Credit Agreement
shall constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, and
that the terms of the ABL Obligations may be modified, extended or amended from
time to time, and that the aggregate amount of the ABL Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by the Second Lien Secured Parties and without affecting the provisions hereof;
and (iii) all Collateral received by the ABL Agents may be applied, reversed,
reapplied or credited, in whole or in part, to the ABL Obligations at any time.
The Lien Priority shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the ABL
Obligations or the Second Lien Obligations, or any portion thereof.

(b) Application of Proceeds of Collateral. The ABL Agents and the Second Lien
Agent hereby agree that all Collateral and all other Proceeds thereof, received
by either of them in connection with any Exercise of Secured Creditor Remedies
with respect to the Collateral shall be applied,

first, to the payment of costs and expenses of the ABL Agents in connection with
such Exercise of Secured Creditor Remedies to the extent provided in the ABL
Documents,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment of the Second Lien Obligations in accordance with the
Second Lien Documents until the Discharge of Second Lien Obligations shall have
occurred, and

fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

(c) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agents shall have no obligation or
liability to the Second Lien Agent or to any Second Lien Secured Party regarding
the adequacy of any Proceeds or for any action or omission, except solely for an
action or omission that breaches the express obligations undertaken by each
Party under the terms of this Agreement. Notwithstanding anything to the
contrary herein contained, none of the Parties hereto waives any claim that it
may have against a Secured Party on the grounds that any sale, transfer or other
disposition by the Secured Party was not commercially reasonable in every
respect as required by the Uniform Commercial Code.

 

17



--------------------------------------------------------------------------------

(d) Turnover of Collateral. Upon the Discharge of ABL Obligations, the ABL
Agents shall deliver to the Second Lien Agent or shall execute such documents as
the Second Lien Agent may reasonably request (at the expense of the Second Lien
Notes Issuer) to enable the Second Lien Agent to have control over any Control
Collateral constituting Second Lien Collateral still in the ABL Agents’
possession, custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct,
subject to the reinstatement provisions of Section 5.3 below.

Section 4.2 Specific Performance. Each of the ABL Agents and the Second Lien
Agent is hereby authorized to demand specific performance of this Agreement,
whether or not any Borrower or any Guarantor shall have complied with any of the
provisions of any of the Credit Documents, at any time when the other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agents, for and on behalf of itself and the
ABL Secured Parties, and the Second Lien Agent, for and on behalf of itself and
the Second Lien Secured Parties, hereby irrevocably waives any defense based on
the adequacy of a remedy at law that might be asserted as a bar to such remedy
of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Second Lien Agent, on behalf of itself and the Second Lien
Secured Parties, hereby waives notice of acceptance, or proof of reliance by the
ABL Agents or any ABL Secured Party of this Agreement and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the ABL Obligations.

(b) None of the ABL Agents, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof.
If the ABL Agents or any ABL Secured Party honors (or fails to honor) a request
by any Borrower for an extension of credit pursuant to any ABL Credit Agreement
or any of the other ABL Documents, whether the ABL Agents or any ABL Secured
Party have knowledge that the honoring of (or failure to honor) any such request
would constitute a default under the terms of any Second Lien Document or an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if the ABL Agents or any ABL
Secured Party otherwise should exercise any of its contractual rights or
remedies under any ABL Documents (subject to the express terms and conditions
hereof), neither the ABL Agents nor any ABL Secured Party shall have any
liability whatsoever to the Second Lien Agent or any Second Lien Secured Party
as a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement). The ABL
Agents and the ABL Secured Parties shall be entitled to manage and supervise
their loans and extensions of credit under any ABL Credit Agreement and any of
the other ABL Documents as they may, in their sole discretion, deem appropriate,
and may manage their loans and extensions of credit without regard to any rights
or interests that the Second Lien Agent or any of the

 

18



--------------------------------------------------------------------------------

Second Lien Secured Parties have in the Collateral, except as otherwise
expressly set forth in this Agreement. The Second Lien Agent, on behalf of
itself and the Second Lien Secured Parties, agrees that neither the ABL Agents
nor any ABL Secured Party shall incur any liability as a result of a sale,
lease, license, application, or other disposition of all or any portion of the
Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

Section 5.2 Modifications to ABL Documents and Second Lien Documents.

(a) The Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, hereby agrees that, without affecting the obligations of the Second
Lien Agent and the Second Lien Secured Parties hereunder, the ABL Agents and the
ABL Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to the Second Lien Agent or any
Second Lien Secured Party, and without incurring any liability to the Second
Lien Agent or any Second Lien Secured Party or impairing or releasing the Lien
Priority provided for herein, amend, restate, supplement, replace, refinance,
extend, consolidate, restructure, or otherwise modify any of the ABL Documents
in any manner whatsoever.

(b) The ABL Agents, on behalf of themselves and the ABL Secured Parties, hereby
agree that, without affecting the obligations of the ABL Agents and the ABL
Secured Parties hereunder, the Second Lien Agent and the Second Lien Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agents or any ABL Secured Party, and without
incurring any liability to the ABL Agents or any ABL Secured Party or impairing
or releasing the Lien Priority provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Second Lien Documents in any manner whatsoever except that the following
shall require the prior written consent of the ABL Agents:

(1) except as provided in Section 2.5, retain or obtain a Lien on any Property
of any Person to secure any of the Second Lien Obligations; or

(2) amend the Second Lien Documents in any manner which would have the effect of
contravening the terms of this Agreement or the ABL Documents.

(c) The ABL Obligations and the Second Lien Obligations may be refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is required pursuant to Section 5.2(b) above or to permit the
refinancing transaction under any ABL Document or any Second Lien Document) of
the ABL Agents, the ABL Secured Parties, the Second Lien Agent or the Second
Lien Secured Parties, as the case may be, all without affecting the Lien
Priority provided for herein or the other provisions hereof, provided, however,
that the holders of such refinancing Indebtedness (or an authorized agent or
trustee on their behalf) bind themselves in writing to the terms of this
Agreement pursuant to such documents or agreements (including amendments or
supplements to this Agreement) as the ABL Agents or the Second Lien Agent, as
the case may be, shall reasonably request and in form and substance reasonably
acceptable to the ABL Agents or the Second Lien Agent, as the case may be, and
any such refinancing transaction shall be in accordance with any applicable
provisions of both the ABL Documents and the Second Lien Documents (to the
extent such documents survive the refinancing).

 

19



--------------------------------------------------------------------------------

Section 5.3 Reinstatement and Continuation of Agreement.

(a) If the ABL Agents or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agents, the Second
Lien Agent, the ABL Secured Parties, and the Second Lien Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Borrower or any Guarantor in respect of the
ABL Obligations or the Second Lien Obligations. No priority or right of the ABL
Agents or any ABL Secured Party shall at any time be prejudiced or impaired in
any way by any act or failure to act on the part of any Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions, or
covenants of any of the ABL Documents, regardless of any knowledge thereof which
the ABL Agents or any ABL Secured Party may have.

(b) If the Second Lien Agent or any Second Lien Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Second Lien Obligations (a “Second
Lien Recovery”), then the Second Lien Obligations shall be reinstated to the
extent of such Second Lien Recovery. If this Agreement shall have been
terminated prior to such Second Lien Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Second Lien Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agents, the Second
Lien Agent, the ABL Secured Parties, and the Second Lien Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Borrower or any Guarantor in respect of the
ABL Obligations or the Second Lien Obligations. No priority or right of the
Second Lien Agent or any Second Lien Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Borrower or any Guarantor or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the Second Lien Documents, regardless
of any knowledge thereof which the Second Lien Agent or any Second Lien Secured
Party may have.

 

20



--------------------------------------------------------------------------------

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agents or any of the ABL Secured Parties shall seek to provide any Borrower or
any Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting Collateral under Section 363 of the Bankruptcy Code (or
any similar provision of any foreign Debtor Relief Laws or under a court order
in respect of measures granted with similar effect under any foreign Debtor
Relief Laws) (each, a “DIP Financing”), with such DIP Financing to be secured by
all or any portion of the Collateral (including assets that, but for the
application of Section 552 of the Bankruptcy Code would be Collateral), then the
Second Lien Agent, on behalf of itself and the Second Lien Secured Parties,
agrees that it will raise no objection and will not support any objection to
such DIP Financing or use of cash collateral or to the Liens securing the same
on any basis, including, without limitation, on the grounds of a failure to
provide “adequate protection” for the Liens of the Second Lien Agent securing
the Second Lien Obligations (and will not request any adequate protection solely
as a result of such DIP Financing or use of cash collateral, and will not offer
or support any debtor-in-possession financing which would compete with such DIP
Financing); provided that (i) the Second Lien Agent retains its Lien on the
Collateral to secure the Second Lien Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the any Debtor
Relief Laws), subject to the terms of this Agreement, to the Liens in favor of
the ABL Secured Parties existing prior to the commencement of such Insolvency
Proceeding, to any adequate protection Liens granted in favor of the ABL
Obligations, and to the senior priority of the DIP Financing, (ii) all Liens on
the Collateral securing any such DIP Financing shall be senior to or on a parity
with the Liens of the ABL Agents and the ABL Secured Parties securing the ABL
Obligations on the Collateral and (iii) the foregoing provisions of this
Section 6.1(a) shall not prevent the Second Lien Agent and the Second Lien
Secured Parties from objecting to any provision in any DIP Financing relating to
any provision or content of a plan of reorganization or other plan of similar
effect under any Debtor Relief Laws.

(b) All Liens granted to the ABL Agents or the Second Lien Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement.

Section 6.2 Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Collateral without
the ABL Agents’ express written consent.

 

21



--------------------------------------------------------------------------------

Section 6.3 No Contest; Adequate Protection.

(a) The Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, agrees that, prior to the Discharge of ABL Obligations, none of them
shall contest (or support any other Person contesting) (i) any request by the
ABL Agents or any ABL Secured Party for adequate protection of its interest in
the Collateral, (ii) subject to Section 6.1(a) above, any proposed provision of
DIP Financing by the ABL Agents and the ABL Secured Parties (or any other Person
proposing to provide DIP Financing with the consent of the ABL Agents) or
(iii) any objection by the ABL Agents or any ABL Secured Party to any motion,
relief, action, or proceeding based on a claim by the ABL Agents or any ABL
Secured Party that its interests in the Collateral are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to the ABL Agents as adequate
protection of its interests are subject to this Agreement.

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding, if the ABL Secured Parties (or any subset thereof) are
granted adequate protection with respect to the Collateral in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted Collateral), then the ABL Agents, on behalf of
themselves and the ABL Secured Parties, agrees that the Second Lien Agent, on
behalf of itself or any of the Second Lien Secured Parties, may seek or request
(and the ABL Secured Parties will not oppose such request) adequate protection
with respect to its interests in such Collateral in the form of a Lien on the
same additional collateral, which Lien will be subordinated to the Liens
securing the ABL Obligations on the same basis as the other Liens of the Second
Lien Agent on Collateral.

Section 6.4 Asset Sales. The Second Lien Agent agrees, on behalf of itself and
the Second Lien Secured Parties, that it will not oppose any sale consented to
by the ABL Agents of any Collateral pursuant to Section 363(f) of the Bankruptcy
Code (or any similar provision under the law applicable to any Insolvency
Proceeding or under a court order in respect of measures granted with similar
effect under any foreign Debtor Relief Laws) so long as the Liens of the Parties
attach to the proceeds of such sale consistent with the Lien Priority set forth
herein on the assets sold and such proceeds are otherwise applied in accordance
with this Agreement.

Section 6.5 Separate Grants of Security and Separate Classification. Each Second
Lien Secured Party and each ABL Secured Party acknowledges and agrees that
(i) the grants of Liens pursuant to the ABL Collateral Documents and the Second
Lien Collateral Documents constitute two separate and distinct grants of Liens
and (ii) because of, among other things, their differing rights in the
Collateral, the Second Lien Obligations are fundamentally different from the ABL
Obligations and must be separately classified in any plan of reorganization (or
other plan of similar effect under any Debtor Relief Laws) proposed or adopted
in an Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the Second Lien Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Second Lien Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of ABL Obligation claims and Second Lien Obligation claims
against the Loan Parties, with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the other Secured Parties), the ABL Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest that is available from the Collateral before any
distribution is made in respect of the claims held by the

 

22



--------------------------------------------------------------------------------

Second Lien Secured Parties from such Collateral, with the Second Lien Secured
Parties hereby acknowledging and agreeing to turn over to ABL Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code.

Section 6.7 ABL Obligations Unconditional. All rights of the ABL Agents
hereunder, and all agreements and obligations of the Second Lien Agent and the
Loan Parties (to the extent applicable) hereunder, shall, except as otherwise
specifically provided herein, remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any ABL Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the ABL Obligations, or of
any of the Second Lien Agent or any Loan Party, to the extent applicable, in
respect of this Agreement.

Section 6.8 Second Lien Obligations Unconditional. All rights of the Second Lien
Agent hereunder, all agreements and obligations of the ABL Agents and the Loan
Parties (to the extent applicable) hereunder, shall, except as otherwise
specifically provided herein, remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any Second Lien Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Lien Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Lien Document
(but solely to the extent permitted pursuant to Section 5.2(b) above);

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Second Lien Obligations or any guarantee or
guaranty thereof; or

 

23



--------------------------------------------------------------------------------

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Lien Obligations,
or of any of the ABL Agents or any Loan Party, to the extent applicable, in
respect of this Agreement.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation. The Second Lien Agent, for and on behalf of
itself and the Second Lien Secured Parties, agrees that no payment to the ABL
Agents or any ABL Secured Party pursuant to the provisions of this Agreement
shall entitle the Second Lien Agent or any Second Lien Secured Party to exercise
any rights of subrogation in respect thereof until the Discharge of ABL
Obligations.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agents or the Second Lien Agent to exercise and enforce their rights and
remedies hereunder; provided, however, that no Party shall be required to pay
over any payment or distribution, execute any instruments or documents, or take
any other action referred to in this Section 7.2, to the extent that such action
would contravene any law, order or other legal requirement or any of the terms
or provisions of this Agreement, and in the event of a controversy or dispute,
such Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

Section 7.3 Representations. The Second Lien Agent represents and warrants to
the ABL Agents, that it has entered into this Agreement pursuant to the
provisions of the applicable Second Lien Documents and the directions of the
Second Lien Loan Parties, the Noteholders, the Original Trustee, the New
Trustee, the Second Lien Lenders and the Second Lien Credit Agreement Agent as
stated therein, that it has the requisite power and authority under the Second
Lien Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Second Lien Secured Parties and that this
Agreement shall be binding obligations of the Second Lien Agent and the Second
Lien Secured Parties, enforceable against the Second Lien Agent and the Second
Lien Secured Parties in accordance with its terms (it being understood that such
representation as it relates to the Noteholders or the Second Lien Lenders is
made based solely on the representation made by the Noteholders or the Second
Lien Lenders, as applicable, pursuant to the express terms of the applicable
Second Lien Documents). The ABL Agents represent and warrant to the Second Lien
Agent that they have the requisite power and authority under the ABL Documents
to enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of themselves and the ABL Secured Parties and that this Agreement shall
be binding obligations of the ABL Agents and the ABL Secured Parties,
enforceable against the ABL Agents and the ABL Secured Parties in accordance
with its terms.

 

24



--------------------------------------------------------------------------------

Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Second Lien Agent and the
ABL Agents and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or three (3) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

Loan Parties:

  

Sears Holdings Corporation

  

3333 Beverly Road

  

Hoffman Estates, Illinois 60179

  

Facsimile: (847) 286-2055

  

Attention: Treasurer

  

With a copy to:

  

Wachtell, Lipton, Rosen & Katz

  

51 West 52nd Street

  

New York, New York 10019

  

Facsimile: (212) 403-2000

  

Attention: Joshua A. Feltman

ABL Agents:

  

Bank of America, N.A.

  

100 Federal Street

  

Boston, Massachusetts 02109

  

Attention: Stephen J. Garvin

  

With a copy to:

  

Skadden, Arps, Slate, Meagher & Flom LLP

  

155 North Wacker Drive, Suite 2700

  

Chicago, IL, 60606

  

Attention: Seth Jacobson

  

Fax: 312-407-8511

  

and:

 

25



--------------------------------------------------------------------------------

  

Wells Fargo Bank, National Association

  

One Boston Place, 19th Floor

  

Boston, Massachusetts 02108

  

Attention: Joseph Burt

  

With a copy to:

  

Choate, Hall & Stewart LLP

  

Two International Place

  

Boston, Massachusetts 02110

  

Attention: Kevin J. Simard

Second Lien Agent:

  

Wilmington Trust, National Association

  

Corporate Capital Markets

  

50 South Sixth Street, Suite 1290

  

Minneapolis, MN 55402

  

Telephone: 612-217-5667

  

Facsimile: 612-217-5651

  

Attention: Sears Holdings Corp. Administrator

Section 7.6 No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the earlier of the Discharge of ABL Obligations (subject to
Section 4.1(d)) or the Discharge of Second Lien Obligations, (b) be binding upon
the Parties and their successors and assigns, and (c) inure to the benefit of
and be enforceable by the Parties and their respective successors, transferees
and assigns. Nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral. All references to any Loan Party shall include any
Loan Party as debtor-in-possession and any receiver or trustee for such Loan
Party in any Insolvency Proceeding. Without limiting the generality of the
foregoing clause (c), the ABL Agents, any ABL Secured Party, the Second Lien
Agent, or any Second Lien Secured Party may assign or otherwise transfer all or
any portion of the ABL Obligations or the Second Lien Obligations, as
applicable, to any other Person that is permitted to be an assignee pursuant to
the applicable credit documents (it being acknowledged that the ABL Obligations
or the Second Lien Obligations may not be assigned in whole or in part to any
Borrower, any Guarantor or any Affiliate of any Borrower or any Guarantor or any
Subsidiary of any Borrower or any Guarantor, or to any other Person, in each
case that is not permitted under the terms of the applicable credit documents to
hold such ABL obligations or Second Lien Obligations), and such other Person
shall thereupon become vested with all the rights and obligations in respect
thereof granted to the ABL Agents, the Second Lien Agent, any ABL Secured Party,
or any Second Lien Secured Party, as the case may be, herein or otherwise. The

 

26



--------------------------------------------------------------------------------

ABL Secured Parties and the Second Lien Secured Parties may continue, at any
time and without notice to the other parties hereto, to extend credit and other
financial accommodations, lend monies and provide Indebtedness to, or for the
benefit of, any Loan Party on the faith hereof.

Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, but without giving effect to applicable
principles of conflicts of law to the extent that the applicable of the law of
another jurisdiction would be required thereby. This Agreement constitutes the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e. “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 7.10 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agents, ABL Secured Parties, Second Lien Agent and Second
Lien Secured Parties. No other Person (including any Borrower, any Guarantor or
any Affiliate of any Borrower or any Guarantor, or any Subsidiary of any
Borrower or any Guarantor) shall be deemed to be a third party beneficiary of
this Agreement.

Section 7.11 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.12 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.13 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.14 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF

 

27



--------------------------------------------------------------------------------

OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY OR
ANY SECOND LIEN SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, ANY SECOND LIEN DOCUMENTS, OR ANY ABL
DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 7.15 Intercreditor Agreement. This Agreement is the Intercreditor
Agreement or the Existing Intercreditor Agreement, as applicable, referred to in
the ABL Credit Agreement, the Second Lien Credit Agreement, the Original Second
Lien Notes Indenture and the New Second Lien Notes Indenture. Nothing in this
Agreement shall be deemed to subordinate the obligations due to (i) any ABL
Secured Party to the obligations due to any Second Lien Secured Party or
(ii) any Second Lien Secured Party to the obligations due to any ABL Secured
Party (in each case, whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens but not a subordination of Indebtedness.

Section 7.16 No Warranties or Liability. The Second Lien Agent and the ABL
Agents acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other ABL Document or any Second Lien
Document. Except as otherwise provided in this Agreement, the Second Lien Agent
and the ABL Agents will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

28



--------------------------------------------------------------------------------

Section 7.17 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Second Lien
Document, the provisions of this Agreement shall govern.

Section 7.18 Information Concerning Financial Condition of the Loan Parties.
Each of the Second Lien Agent and the ABL Agents hereby assumes responsibility
for keeping itself informed of the financial condition of the Loan Parties and
all other circumstances bearing upon the risk of nonpayment of the ABL
Obligations or the Second Lien Obligations. The Second Lien Agent and the ABL
Agents hereby agree that no party shall have any duty to advise any other party
of information known to it regarding such condition or any such circumstances.
In the event the Second Lien Agent or the ABL Agents, in their sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, (a) they shall be under no obligation (i) to
provide any such information to such other party or any other party on any
subsequent occasion, (ii) to undertake any investigation not a part of its
regular business routine, or (iii) to disclose any other information, (b) they
make no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the Party receiving such information hereby agrees to hold the other
providing Party harmless from any action the receiving Party may take or
conclusion the receiving Party may reach or draw from any such information, as
well as from and against any and all losses, claims, damages, liabilities, and
expenses to which such receiving Party may become subject arising out of or in
connection with the use of such information.

(b) The Loan Parties agree that any information provided to the ABL Agents, the
Second Lien Agent, any ABL Secured Party or any Second Lien Secured Party may be
shared by such Person with any ABL Secured Party, any Second Lien Secured Party,
the ABL Agents or the Second Lien Agent notwithstanding a request or demand by
such Loan Party that such information be kept confidential; provided that such
information shall otherwise be subject to the respective confidentiality
provisions in the ABL Credit Agreement, the Second Lien Credit Agreement, the
Original Second Lien Notes Indenture and the New Second Lien Notes Indenture, as
applicable.

Section 7.19 Concerning the Second Lien Agent.

Notwithstanding any term herein to the contrary, it is hereby expressly agreed
and acknowledged that the agreements set forth herein by the Second Lien Agent
are made solely in its capacity as collateral agent under the Original Second
Lien Notes Indenture, the New Second Lien Notes Indenture and the Second Lien
Security Agreement and related Second Lien Documents pursuant to the provisions
of the Second Lien Documents and the directions of the Second Lien Loan Parties
and the Second Lien Secured Parties, as stated therein, and not in its
individual capacity. The Second Lien Agent shall not have any duties,
obligations, or responsibilities under this Agreement except as expressly set
forth herein, and shall have the benefit of all exculpatory provisions,
presumptions, indemnities, protections, benefits, immunities or reliance rights
contained in the Second Lien Documents in the acceptance, execution, delivery
and performance of this Agreement as though fully set forth herein.

 

29



--------------------------------------------------------------------------------

Section 7.20 Amendment and Restatement.

Effective upon the execution and delivery of this Agreement, the terms and
provisions of the Existing Intercreditor Agreement shall be and hereby are
amended, restated, and superseded in their entirety by the terms and provisions
of this Agreement. Each of the Loan Parties, the ABL Agents, the Second Lien
Agent, the ABL Secured Parties and the Second Lien Secured Parties hereby
confirms and agrees that all references in any of the ABL Documents or the
Second Lien Documents to “the Intercreditor Agreement”, “thereto”, “thereof”,
“thereunder”, “therein”, or words of like import referring to the Existing
Intercreditor Agreement shall mean this Agreement.

[SIGNATURE PAGES FOLLOW]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agents, for and on behalf of themselves and the ABL
Lenders, and the Second Lien Agent, for and on behalf of itself, the
Noteholders, the Second Lien Lenders and their applicable agents and trustees,
have caused this Agreement to be duly executed and delivered as of the date
first above written.

 

BANK OF AMERICA, N.A., in its capacity as an ABL Agent By:  

/s/ Brian Lindblom

  Name: Brian Lindblom   Title:   Director WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as an ABL Agent By:  

/s/ Joseph Burt

  Name: Joseph Burt   Title:   Director WILMINGTON TRUST, NATIONAL ASSOCIATION,
in its capacity as the Second Lien Agent By:  

/s/ Lynn M. Steiner

  Name: Lynn M. Steiner   Title:   Vice President

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agents and the Second Lien Agent, and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in this Agreement. Each Borrower and each Guarantor further acknowledges and
agrees that it is not an intended beneficiary or third party beneficiary under
this Agreement and (i) as between the ABL Secured Parties and the ABL Loan
Parties, the ABL Documents remain in full force and effect as written and are in
no way modified hereby, and (ii) as between the Second Lien Secured Parties and
the Second Lien Loan Parties, the applicable Second Lien Documents remain in
full force and effect as written and are in no way modified hereby.

 

SEARS ROEBUCK ACCEPTANCE CORP., as ABL Borrower, Second Lien Credit Agreement
Borrower and Guarantor By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title:   Vice President, Finance KMART CORPORATION,
as ABL Borrower, Second Lien Credit Agreement Borrower and Guarantor By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title:   Chief Financial Officer SEARS HOLDINGS
CORPORATION, as Second Lien Notes Issuer and Guarantor By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title:   Chief Financial Officer

Acknowledgement — Intercreditor Agreement



--------------------------------------------------------------------------------

CALIFORNIA BUILDER APPLIANCES, INC. FLORIDA BUILDER APPLIANCES, INC. KMART
HOLDING CORPORATION KMART OPERATIONS LLC SEARS OPERATIONS LLC SEARS, ROEBUCK AND
CO. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer SEARS HOLDINGS
MANAGEMENT CORPORATION SEARS HOME IMPROVEMENT PRODUCTS, INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer

Acknowledgement — Intercreditor Agreement



--------------------------------------------------------------------------------

A&E FACTORY SERVICE, LLC A&E HOME DELIVERY, LLC A&E LAWN & GARDEN, LLC A&E
SIGNATURE SERVICE, LLC KLC, INC. KMART OF MICHIGAN, INC. PRIVATE BRANDS, LTD.
SEARS BRANDS MANAGEMENT CORPORATION SEARS PROTECTION COMPANY SEARS PROTECTION
COMPANY (FLORIDA), L.L.C. SEARS, ROEBUCK DE PUERTO RICO, INC. SOE, INC.
STARWEST, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President KMART.COM LLC By:
Bluelight.com, Inc., its Member By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President KMART OF WASHINGTON LLC KMART
STORES OF ILLINOIS LLC KMART STORES OF TEXAS LLC MYGOFER LLC By: Kmart
Corporation, its Member By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer

Acknowledgement — Intercreditor Agreement